EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Salmon on February 3rd, 2021.

The application has been amended as follows: 

1. (Currently Amended) An organic light emitting diode (OLED) display device, comprising: 
one or more layers of organic light emitting elements disposed between a first electrode and a transparent second electrode; and 
a light-scattering layer proximate at least a portion of the transparent second electrode, the light-scattering layer having a uniform light-scattering nanoparticle density across the at least the portion of the transparent second electrode, the light-scattering layer including: 
a first monolayer of first light-scattering nanoparticles, the first light-scattering nanoparticles in a first pattern proximate the portion of the transparent second electrode; and 
a second monolayer of second light-scattering nanoparticles, the second light-scattering nanoparticles in a second pattern proximate at least a portion of complementary to the second pattern.

17. (Currently Amended) The OLED display device of claim 1, [[15]], wherein the first monolayer includes generally spherical nanoparticles having a diameter of from about 30 nanometers (nm) to about 600nm, and the second monolayer includes generally spherical nanoparticles having a diameter of from about 30 nanometers (nm) to about 600nm.

18. (Currently Amended) A method of manufacturing an organic light emitting diode (OLED) display device, the method comprising: 
disposing one or more layers of organic light emitting elements between a first electrode and a transparent second electrode; and 
depositing a light-scattering layer proximate at least a portion of the transparent second electrode, the light-scattering layer including at least one monolayer of light scattering nanoparticles such that the light scattering layer has having a uniform light-scattering nanoparticle density across the portion of the transparent second electrode, the light-scattering layer including: 
a first monolayer of first light-scattering nanoparticles, the first light-scattering nanoparticles deposited in a first pattern proximate the portion of the transparent second electrode; and 
a second monolayer of light-scattering nanoparticles, the second light-scattering nanoparticles deposited in a second pattern proximate at least a complementary to the second pattern.

27. (New) The OLED display device of claim 1, wherein the first and second patterns correspond to a complementary checkerboard pattern.

Additionally, to correct a typographical error, amend the first paragraph from page 12 of 37 of the applicant’s original disclosure dated 06/28/2019 which also corresponds to paragraph [0040] of the US Patent Application Publication US 2019/0326558 A1 of the instant application.

The light-scattering layer 110 includes a first nanoparticle monolayer 112A and a second nanoparticle monolayer 112B. The nanoparticles included in the first nanoparticle monolayer 112A may have the same or a different physical geometry than the nanoparticles include in the second nanoparticle monolayer 112B. The nanoparticles included in the first nanoparticle layer 112A may have the same or different composition than the nanoparticles included in the second nanoparticle layer 112B. In embodiments, all or a portion of the first nanoparticle monolayer 112A may be patterned on, about, or across at least a portion of the surface of the OLED display layer 110. In embodiments, all or a portion of the second nanoparticle monolayer 112B may be patterned on, about, or across at least a portion of the surface of the OLED display layer 10 and/or the first nanoparticle monolayer 112A. In embodiments, the first nanoparticle monolayer complementarily patterned on, about, or across all of a portion of the surface of the OLED display layer 120. For example, the first nanoparticle monolayer 112A and the second nanoparticle monolayer 112B may be complementarily patterned in a checkerboard pattern on, about, or across at least a portion of the surface of the OLED display layer 120. In embodiments, the refractive index of the nanoparticles included in the first nanoparticle layer 112A may differ from the refractive index of the nanoparticles included in the second nanoparticle layer 112B. 

Reasons for Allowance
Claims 1-14 and 16-19, and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. Additionally, the examiner agrees with the applicant’s arguments presented with the Request for Continued Examination dated January 25th, 2021. 
With respect to claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest a second monolayer of second light-scattering nanoparticles, the second light-scattering nanoparticles in a second pattern proximate at least a portion of the first monolayer of the first light-scattering nanoparticles, the first pattern being complementary to the second pattern in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2-14, 16, 17, 27, and 28 are also allowed as they depend from an allowed base claim.
With respect to claim 18, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest a second monolayer of light-scattering nanoparticles, the second light-scattering nanoparticles deposited in a second pattern proximate at least a portion of the first monolayer of the first light- scattering nanoparticles, the first pattern arranged complementary to the second pattern in combination with the remaining limitations called for in claim 18.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 18. Therefore, claim 18 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 19 and 23-26 are also allowed as they depend from an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544.  The examiner can normally be reached on 9:00 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.K/Examiner, Art Unit 2829    

/MICHELLE MANDALA/Primary Examiner, Art Unit 2829